     Case 1:13-cv-01029-PLM ECF No. 229 filed 01/27/20 PageID.5141 Page 1 of 25



                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION



DONALD VISSER, et al.,

                Plaintiffs,
                                                           File No. 1:13-CV-1029
v.
                                                           HON. PAUL L. MALONEY
CARIBBEAN CRUISE LINE, INC., et al.,

                Defendants.
                                           /

                                           OPINION

         This is an action under the Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227

et seq. and the Michigan Home Solicitation Sales Act (MHSSA), Mich. Comp. Laws § 445.111 et

seq. Before the Court are three motions to dismiss the third amended complaint, one by Defendant

Caribbean Cruise Line, Inc. (“CCL”), one by Defendant Consolidated Travel Holdings Group, Inc.

(“CTH”), and one by Defendant Daniel Lambert. (ECF Nos. 126, 129, 183.) For the reasons

herein, the Court will grant the motions to dismiss by Defendants Lambert and CTH, but will deny

CCL’s motion.

                                        I. Background

         Plaintiffs are Donald Visser, Robert Hossfeld, Marie Hossfeld, and Ben Johnson. Donald

Visser is a Michigan resident. Robert Hossfeld and Marie Hossfeld are currently Texas residents.

Ben Johnson is currently a Wisconsin resident. Defendants CCL and CTH are corporations based

in Florida. Defendant Lambert, who resides in Florida, is an “officer or director” of CTH and an

alleged “agent” of CCL. (3d Am. Compl. ¶ 14, ECF No. 110.)
  Case 1:13-cv-01029-PLM ECF No. 229 filed 01/27/20 PageID.5142 Page 2 of 25



       Plaintiffs allege that Defendants sell Caribbean cruises and other goods and services via

telemarketing. Plaintiffs allegedly received calls on their cellular telephones “by, on behalf of, or

for the benefit of Defendants on one or more occasions.” (Id. ¶ 23.) Defendants made the calls

using an “automatic telephone dialing system” and an “artificial or prerecorded voice.” (Id. ¶¶ 27-

28.)

       The complaint, which does not have any exhibits or attachments, does not provide much

detail about the content of the calls, other than the fact that they “offered a prize promotion in

which a purchase or payment was necessary to obtain the prize,” and they “failed to state at the

beginning of the telephone solicitation the name of the person making the call and the full name

of the organization or other person on whose behalf the call was initiated.” (Id. ¶¶ 29-30.)

Additional details can be gleaned from other documents filed in this case.

       Plaintiff Visser apparently received a call on May 16, 2013, from a person identifying

himself as “Joey from Photo Travel.” (5/16/2013 Call Tr., ECF No. 8-5, PageID.191.) The caller

told Plaintiff that he had won a “free all-inclusive cruise to the Caribbean” and asked him if he

would like to claim it. (Id., PageID.192.) After some discussion, the caller offered to transfer

Visser to an “agent” to answer further questions. Visser agreed, and the caller transferred him to

a person responding as “Caribbean Cruise Line.” (Id., PageID.193.) The person at Caribbean

Cruise Line answered some of Plaintiff’s questions and provided details about the cruise. Visser

told this person that he had been illegally solicited using “robo dialing” or “automatic dialing.”

(Id., PageID.198.) The call ended after Visser asked for the name of the company that had called

him. (Id., PageID.198-199.)

       Visser received another call on October 10, 2013. This time, a prerecorded message

informed him that he was “going to the Bahamas on a free, 2-night Bahama’s cruise courtesy of



                                                 2
    Case 1:13-cv-01029-PLM ECF No. 229 filed 01/27/20 PageID.5143 Page 3 of 25



Caribbean Cruise Lines.” (10/10/2013 Call Tr., ECF No. 9-1, PageID.203.) The recording told

him to “Press 1” for more details, and then put him on hold to speak with a “Caribbean Cruise Line

representative.” (Id.)

        Plaintiffs Marie Hossfeld and Ben Johnson received telephone calls that started with the

sound of a loud noise or fog horn, and then announced that they had won a free cruise. (M.

Hossfeld Dep. 67-68, ECF No. 178-7.) Johnson received his calls between July 2013 and April

2014.1 (Johnson Dep. 11, 16, ECF No. 178-8.) Hossfeld received hers in 2014. That same year,

Plaintiff Robert Hossfeld received calls to his cellular phone from individuals offering

complimentary cruises; after he expressed interest in the cruises, the callers transferred him to a

representative of Caribbean Cruise Line. (R. Hossfeld Dep. 10-11, ECF No. 178-6; Hossfeld Call

Trs., ECF Nos. 178-4, 178-5.)

        Plaintiffs allege that they did not have an existing business relationship with Defendants.

Plaintiffs claim that the calls violated the TCPA and the MHSSA. Plaintiffs contend that

Defendants are liable because they “made” these calls or “caused [them] to be made.” (3d Am.

Compl. ¶ 57.)

                                               II. Standards

        A. Dismissal for Lack of Personal Jurisdiction

        The Court has three options for ruling on a motion to dismiss for lack of personal

jurisdiction. It may: (1) “decide the motion upon the affidavits alone”; (2) “permit discovery in

aid of deciding the motion”; or (3) “conduct an evidentiary hearing to resolve any apparent factual

questions.” Theunissen v. Matthews, 935 F.2d 1454, 1458 (6th Cir. 1991). “The court has




1
 Johnson has lived in several states, but he received calls to a Michigan number. (Johnson Dep., ECF No. 195-14,
PageID.4513.)

                                                       3
  Case 1:13-cv-01029-PLM ECF No. 229 filed 01/27/20 PageID.5144 Page 4 of 25



discretion to select which method it will follow, . . . . However, the method selected will affect

the burden of proof the plaintiff must bear to avoid dismissal.” Id. Where, as here, the court

considers only the parties’ written submissions, “the plaintiff must make only a prima facie

showing that personal jurisdiction exists.” Id. The burden of making such a showing is “relatively

slight.” Air Prods. & Controls, Inc. v. Safetech Int’l, Inc., 503 F.3d 544, 549 (6th Cir. 2007). It is

met by “‘establishing with reasonable particularity sufficient contacts between [the defendant] and

the forum state to support jurisdiction.’” Neogen Corp. v. Neo Gen Screening, Inc., 282 F.3d 883,

887 (6th Cir. 2002) (quoting Provident Nat’l Bank v. Calif. Fed. Savings Loan Ass’n, 819 F.2d

434, 437 (3d Cir. 1987)).

       When making a prima facie case, the plaintiff cannot “rest on his pleadings to answer the

movant’s affidavits, but must set forth, ‘by affidavit or otherwise[,] . . . specific facts showing the

court has jurisdiction.’” Serras v. First Tenn. Bank Nat’l Ass’n, 875 F.2d 1212, 1214 (6th Cir.

1989) (quoting Weller v. Cromwell Oil Co., 504 F.2d 927, 930 (6th Cir. 1974)). The Court “must

consider the pleadings and affidavits in the light most favorable to the plaintiff.” Id. The Court

may also accept as true uncontroverted factual assertions of the defendant, provided they are

“consistent with the representations of the plaintiff.” Kerry Steel, Inc. v. Paragon Indus., Inc., 106

F.3d 147, 153 (6th Cir. 1997).

       In a federal-question case like this one, personal jurisdiction exists if the defendant would

be subject to personal jurisdiction under the forum state’s long-arm statute and if “‘exercise of

personal jurisdiction would not deny the defendant[ ] due process.’” Bird v. Parsons, 289 F.3d

865, 871 (6th Cir. 2002) (quoting Mich. Coal. of Radioactive Material Users, Inc. v. Griepentrog,

954 F.2d 1174, 1176 (6th Cir. 1992)). Due process concerns are governed by the standard

articulated in International Shoe and its progeny: ensuring that a defendant has “certain minimum



                                                  4
  Case 1:13-cv-01029-PLM ECF No. 229 filed 01/27/20 PageID.5145 Page 5 of 25



contacts with [the forum state] such that maintenance of the suit does not offend ‘traditional

notions of fair play and substantial justice.’” Int’l Shoe Co. v. Washington, 326 U.S. 310, 316

(1945) (quoting Milliken v. Meyer, 311 U.S. 457, 463 (1940)). The Sixth Circuit has distilled the

due process requirements into the following criteria:

       First, the defendant must purposefully avail himself of the privilege of acting in the
       forum state or causing a consequence in the forum state. Second, the cause of action
       must arise from the defendant’s activities there. Finally, the acts of the defendant
       or consequences caused by the defendant must have a substantial enough
       connection with the forum state to make the exercise of jurisdiction over the
       defendant reasonable.

S. Mach. Co. v. Mohasco Indus., Inc., 401 F.2d 374, 381 (6th Cir. 1968).

       B. Dismissal for Failure to State a Claim

       A complaint may be dismissed for failure to state a claim if it fails “‘to give the defendant

fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While a

complaint need not contain detailed factual allegations, a plaintiff’s allegations must include more

than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not


                                                 5
  Case 1:13-cv-01029-PLM ECF No. 229 filed 01/27/20 PageID.5146 Page 6 of 25



‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)).

                                      III. Defendant Lambert

        A. Personal Jurisdiction

        Defendant Lambert argues that the Court lacks personal jurisdiction over him. Personal

jurisdiction may be general or limited. “General jurisdiction . . . enables a court in Michigan to

exercise jurisdiction over a [defendant] regardless of whether the claim at issue is related to [the

defendant’s] activities in the state or has an in-state effect,” whereas “[l]imited jurisdiction extends

only to claims arising from the defendant’s activities that were either within Michigan or had an

in-state effect.” Neogen Corp., 282 F.3d at 888.

        Plaintiffs do not argue that the Court has general jurisdiction over Lambert. Instead,

Plaintiffs argue that the Court can exercise limited jurisdiction over Lambert due to his contacts

with Michigan in connection with the conduct alleged in this lawsuit. (See Pls.’ Resp. in Opp’n to

Def.’s Mot. 7, ECF No. 195.)

        For limited personal jurisdiction over individuals, Michigan’s long-arm statute provides,

in relevant part:

        The existence of any of the following relationships between an individual or his
        agent and the state shall constitute a sufficient basis of jurisdiction to enable a court
        of record of this state to exercise limited personal jurisdiction over the individual
        and to enable the court to render personal judgments against the individual or his
        representative arising out of an act which creates any of the following relationships:

        (1) The transaction of any business within the state.

        (2) The doing or causing an act to be done, or consequences to occur, in the state
        resulting in an action for tort.

Mich. Comp. Laws § 600.705.




                                                   6
    Case 1:13-cv-01029-PLM ECF No. 229 filed 01/27/20 PageID.5147 Page 7 of 25



           To demonstrate jurisdiction over Lambert, Plaintiffs cannot rely solely upon the Court’s

jurisdiction over any corporations of which Lambert is an officer. See Weller, 504 F.2d at 929 (“It

is settled that jurisdiction over the individual officers of a corporation cannot be predicated merely

upon jurisdiction over the corporation.”). Instead, Plaintiffs must demonstrate that Lambert was

“actively and personally involved in the conduct giving rise to the claim[.]” Balance Dynamics

Corp. v. Schmitt Indus., Inc., 204 F.3d 683, 698 (6th Cir. 2000). This action arises out of telephone

calls to Plaintiffs. Accordingly, to satisfy the requirements for limited personal jurisdiction,

Plaintiffs must make a prima facie showing that Lambert caused or was somehow involved in

those telephone calls.

           Plaintiffs make the following allegations pertinent to the exercise of personal jurisdiction

over Lambert:

           4. Defendants2 made, or caused to be made on their behalf, telephone calls to each
           Plaintiff’s cellular telephone as well as to the cellular telephones of similarly
           situated individuals in violation of the TCPA.

           5. Defendants made, or caused to be made on their behalf, telephone calls to
           Plaintiffs’, Donald R. Visser and Ben Johnson, cellular telephones, as well as to the
           cellular telephones of similarly situated individuals in violation of the MHSSA.

           ...

           7. Venue in this jurisdiction is proper because Defendants do business here and a
           significant portion of the events took place here.

           ...

           12. Defendant Caribbean Cruise Line, Inc. is a Florida Corporation, with a principal
           place of business in Fort Lauderdale, Florida.

           13. Defendant Consolidated Travel Holdings Group, Inc. is a Florida Corporation,
           with a principal place of business in Fort Lauderdale, Florida.




2
    The term “Defendants” apparently refers to Lambert as well as CCL and CTH.

                                                        7
Case 1:13-cv-01029-PLM ECF No. 229 filed 01/27/20 PageID.5148 Page 8 of 25



    14. Defendant Daniel Lambert is an officer or director of Consolidated Travel
    Holdings Group, Inc. and an agent for Caribbean Cruise Line, Inc.

    ...

    16. Defendants do business within the state of Michigan and are thus within the
    jurisdiction of this Court.

    17. Defendants sell, on their own behalf and through affiliates and agents,
    Caribbean cruises as well as other goods and services.

    18. Defendants solicit customers throughout the United States and within the state
    of Michigan by way of telemarketing or voice broadcasting.

    19. Defendants employ or contract with agents to perform outbound telephone
    solicitations on their behalf or for their benefit.

    21. Defendants contract for and benefit from the actions undertaken by Defendants’
    vendors and agents.

    22. Defendants are liable for the actions of their agents.

    23. Plaintiffs and Class members received calls on their cellular telephones by, on
    behalf of, or for the benefit of Defendants on one or more occasions.

    24. Defendants caused the calls referenced in the preceding paragraphs to be made.

    25. The calls referenced in the preceding paragraphs were initiated by Defendants
    directly or through Defendants’ agents.

    ...

    32. The calls referenced in the preceding paragraphs were made on behalf of
    Consolidated Travel Holdings Group, Inc. or Caribbean Cruise Line, Inc.

    ...

    34. Consolidated Travel Holdings Group, Inc., and CCL are affiliated with one
    another.

    35. Upon information and belief, Consolidated Travel Holdings Group, Inc. and
    CCL share at least some common ownership and control.

    36. Upon information and belief, Daniel Lambert has an ownership interest in both
    Defendants, Caribbean Cruise Line, Inc. and Consolidated Travel Holdings Group,
    Inc.




                                              8
  Case 1:13-cv-01029-PLM ECF No. 229 filed 01/27/20 PageID.5149 Page 9 of 25



       37. Daniel Lambert has the apparent authority, actual authority, or authority-in-fact
       to act as an agent for, and to bind Caribbean Cruise Line, Inc. and Consolidated
       Travel Holdings Group, Inc.

       38. Upon information and belief Daniel Lambert caused the calls referenced in the
       preceding paragraphs to be made on behalf of Caribbean Cruise Line, Inc. or
       Consolidated Travel Holdings Group, Inc.

(3d Am. Compl., ECF No. 110.)

       In summary, Plaintiffs allege that Lambert is an officer or director of CTH, an agent of

CCL, and he has an ownership interest in both CTH and CCL. In addition, Lambert allegedly

“made” or “caused” the telephone calls giving rise to this lawsuit, while acting on behalf of either

CCL or CTH. (Id.)

       Lambert responds in an affidavit that he is a resident of Florida and does not conduct any

business in Michigan. (Lambert Decl., ECF No. 184.) He did not place or direct anyone to place

any of the telephone calls at issue in the case. (Id.)

       Plaintiffs’ allegations about Lambert are very similar to those that Plaintiffs made about

Defendant Robert Mitchell in Plaintiffs’ first amended complaint. Plaintiffs alleged that Mitchell

was an officer of CCL and that he “caused” the calls at issue. (See 1st Am. Compl. ¶ 14, ECF No.

5.) The Court held that these allegations were insufficient for this Court to exercise personal

jurisdiction over Mitchell and, in the alternative, the allegations failed to state a claim against

Mitchell. (See 4/4/2014 Op. & Order, ECF No. 21, PageID.352.) Plaintiffs provided no factual

support for their assertion that Mitchell “caused” the telephone calls to Plaintiffs.          Their

“conclusory allegation” of causation was lacking in sufficient detail for the Court to accept it as

true for purposes of establishing a prima facie case of personal jurisdiction, or for purposes of

stating a claim. (Id., PageID.338, 350.)

       Plaintiffs’ allegations about Defendant Lambert are deficient for similar reasons. Plaintiffs

provide no allegations of fact to support their assertion that Lambert, as opposed to CCL (the

                                                  9
 Case 1:13-cv-01029-PLM ECF No. 229 filed 01/27/20 PageID.5150 Page 10 of 25



business offering the cruises), caused the telephone calls to Plaintiffs. Plaintiffs have simply

alleged a conclusory statement about Lambert’s personal responsibility for the calls. Thus,

Plaintiffs’ allegations in the complaint, standing alone, are not sufficient to establish with

“reasonable particularity” any contacts between Lambert and the State of Michigan, see Neogen

Corp., 282 F.3d at 887, let alone contacts that satisfy Michigan’s long-arm statute and due process.

       In response to Lambert’s motion, Plaintiffs contend that he

       exercises control over CCL, its affiliates, it[s] agents, and all aspects of CCL’s
       marketing campaigns, including negotiating and executing contracts with lead
       generators, approving payments to lead generators, approval of scripts utilized by
       lead generators, performance benchmarking and metrics and dealing with consumer
       complaints related to TCPA violations.

(Pls.’ Resp. in Opp’n to Def. Lambert’s Mot. to Dismiss 14, ECF No. 195.) Plaintiffs have

provided some evidence to support these assertions, but their evidence, together with the

allegations in the complaint, fall short of demonstrating a prima facie case.

       Start with the agreements signed by Lambert. He apparently signed marketing agreements

on behalf of “Consolidated Travel, Inc.,” “Consolidated Travel, LLC,” and “Caribbean Cruise

Line, LLC.” (See Agreements, ECF No. 196, PageID.4639, 4642, 4646, 4653, 4658, 4659, 4662,

4664, 4668, 4670.) However, Plaintiffs do not indicate how these agreements are relevant to their

cause of action. Indeed, although the foregoing entities have names similar to CCL and CTH,

none of them are alleged to be responsible for the telephone calls at issue. Furthermore, the claims

in this case do not arise from any of the foregoing agreements, and Lambert himself was not a

party to them. These facts distinguish this case from one cited by Plaintiffs, National Can Corp.

v. K Beverage Co., 674 F.2d 1134 (6th Cir. 1982). In National Can Corp., the individual

signatories to guaranty agreements were subject to personal jurisdiction because, among other

things, the guaranty agreements were “the basis for the action.” Id. at 1138. In contrast, Plaintiffs’



                                                 10
    Case 1:13-cv-01029-PLM ECF No. 229 filed 01/27/20 PageID.5151 Page 11 of 25



claims are based on telephone calls, not on any agreements that Lambert signed or to which he

was a party.

         Plaintiffs also rely on Lambert’s position and apparent control over CCL and other entities

related to it. For instance, CCL’s marketing director, Jennifer Poole, testified that Lambert was

her “boss” and was the CEO of Caribbean Cruise Line, LLC. (See 2015 Poole Dep. 82, 164-65.)3

In addition, Lambert states that he is an owner and operator of Vacation Ownership Marketing

Tours, Inc. (“VOMT”), which is a “timeshare tour lead broker” based in Florida (Lambert Decl.,

ECF 198-6, PaveID.4884). For at least part of the relevant time period, VOMT had an agreement

with CCL to “acquire potential prospects for timeshare tours.” (Id.) It is not clear how either of

these entities is related to the telephone calls at issue in this action, as Plaintiffs do not allege any

facts about VOMT or Caribbean Cruise Line, LLC.                          Moreover, Lambert’s roles at those

organizations do not suffice to bring him within the scope of this Court’s jurisdiction. Even

assuming that Caribbean Cruise Line, LLC is functionally the same entity as CCL, it does not

necessarily follow that, as CEO or supervisor, Lambert was “actively and personally involved” in

every action taken by the company. See Balance Dynamics, 204 F.3d at 698.

         Plaintiffs also contend that Lambert approved scripts that were used to sell CCL’s products.

Poole testified that Lambert approved at least one script for a marketing campaign by CCL. (2015

Poole Dep. 278.) However, Poole also testified that she approved scripts for other marketing

campaigns, including the one used by Vatara Marketing in May 2013 to advertise CCL’s cruise

offer. (Id. at 224-25.) Apparently, Vatara would speak with potential customers about the offer

and then transfer interested customers to CCL. (See id. at 222-23.) This description fits the May


3
  Poole testified in a deposition conducted over two days, on March 30-31, 2015. The most complete, unredacted
portions of the transcript from this deposition are located in the record at ECF Nos. 148, 198-2. The Court will identify
this transcript as “2015 Poole Dep.” to distinguish it from the transcript of a deposition in which Poole testified in
2013, in connection with a different case. (See 2013 Poole Dep., ECF No. 198-7.)

                                                          11
 Case 1:13-cv-01029-PLM ECF No. 229 filed 01/27/20 PageID.5152 Page 12 of 25



2013 call received by Visser. Visser received a call from an individual offering a free cruise, and

then the caller transferred Plaintiff to CCL after Visser expressed interest in the offer.4 Poole’s

approval of a script used by Vatara does not in any way suggest that Lambert initiated, or was

involved in, the May 2013 telephone call.

        Poole also testified about the October 2013 telephone call to Visser. After listening to a

recording of the call, she stated that she was not familiar with the script used in that call. (2015

Poole Dep. 229.)        No evidence indicates that Lambert approved the script for this call.

Accordingly, there are no facts or evidence indicating that Lambert approved scripts that were

used in the particular telephone calls to Visser. There is also no evidence that Lambert was

involved in the calls to the other Plaintiffs.

        Finally, Plaintiffs provide emails indicating that Lambert received statistics about CCL’s

telephone marketing, received notice about possible violations of the TCPA by CCL, and made a

change to a call script for a political survey conducted by CCL. (See Emails, ECF No. 198-1,

PageID.4843-4846.) All of these emails are from June 7, 2012, and earlier. They predate the

allegations of the complaint by almost a year, and have no apparent connection to this case. They

do not connect Lambert to the telephone calls received by Plaintiffs.

        In summary, Plaintiffs’ evidence does not provide any support for their contention that

Lambert caused, or was otherwise involved in, the telephone calls at issue in this case. At most,

Plaintiffs’ evidence indicates that Lambert had some control over, and awareness of, CCL’s

marketing practices. But it does not follow that Lambert is therefore subject to the personal

jurisdiction of any state reached by the company’s marketing. Nor does it follow that Lambert




4
  Likewise, CCL contends that “Time Solutions/Vatara Marketing” transferred the May 2013 call to CCL. (See CCL’s
Answers to Interrogs., ECF No. 195-1, PageID.4173.)

                                                      12
 Case 1:13-cv-01029-PLM ECF No. 229 filed 01/27/20 PageID.5153 Page 13 of 25



was involved in the particular conduct that forms the basis for Plaintiffs’ claims. The evidence of

any involvement by Lambert, even when construed in the light most favorable to Plaintiffs, is far

too attenuated for this Court to exercise personal jurisdiction over him.

       B. Failure to State a Claim

       Even if the Court were to find that exercising jurisdiction over Lambert is appropriate, the

Court would dismiss the claims against him for failure to state a claim. Plaintiffs assert claims

under the TCPA and the MHSSA, but Plaintiffs have not alleged sufficient facts to state a plausible

claim against Defendant Lambert.

       At the outset, the Court notes that Defendant Lambert has asked the Court to strike portions

of Plaintiffs’ response from the record, because the response cites material outside the complaint,

including affidavits and deposition testimony. When considering a motion to dismiss for failure

to state a claim, the Court generally does not consider matters outside the pleadings unless the

Court treats the motion as one for summary judgment under Rule 56 of the Federal Rules of Civil

Procedure. Gavitt v. Born, 835 F.3d 623, 640 (6th Cir. 2016); see also Fed. R. Civ. P. 12(d) (“If,

on a motion under Rule 12(b)(6) . . . , matters outside the pleadings are presented to and not

excluded by the court, the motion must be treated as one for summary judgment under Rule 56.”).

On the other hand, the Court may consider “exhibits attached to the complaint, public records,

items appearing in the record of the case, and exhibits attached to defendant’s motion to dismiss,

so long as they are referred to in the complaint and are central to the claims contained therein,

without converting the motion to one for summary judgment.” Id. (emphasis added).

       The Court will not strike any portion of Plaintiffs’ response because the additional

materials referenced therein are relevant to Defendant’s request for dismissal under Rule 12(b)(2)

for lack of personal jurisdiction. Nevertheless, the Court will exclude those materials for purposes

of evaluating whether the complaint states a claim, as contemplated by Rule 12(d). For the same
                                                13
 Case 1:13-cv-01029-PLM ECF No. 229 filed 01/27/20 PageID.5154 Page 14 of 25



reason, the Court will also exclude the materials attached to Defendant’s motion, and will consider

only the complaint itself to determine whether its allegations are sufficient.

       The TCPA and the MHSSA share a common element: making a telephone call. The TCPA

makes it unlawful for a person to do one of the following: (1) make a telephone call to a cellular

telephone number using an “automatic telephone dialing system or an artificial or prerecorded

voice”; or (2) initiate a telephone call to “any residential telephone line using an artificial or

prerecorded voice to deliver a message[.]” 47 U.S.C. § 227(b)(1)(A)(iii), 227(b)(1)(B). The

MHSSA prohibits making a residential telephone solicitation “that consists in whole or in part of

a recorded message.” Mich. Comp. Laws § 445.111a(1). In addition, the MHSSA requires any

person making a telephone solicitation to state, at the beginning of the solicitation, “his or her

name and the full name of the organization or other person on whose behalf the call was initiated.”

Mich. Comp. Laws § 445.111b(1).

       Plaintiffs have not plausibly alleged that Defendant Lambert was involved in, or was

otherwise responsible for, the telephone calls to Plaintiffs. The Court previously made the

following statements about Defendant Mitchell that apply with equal force to Defendant Lambert:

       The complaint includes no factual basis for concluding that Mitchell caused the
       telephone calls to be made. . . . The fact that CCL, or an agent of CCL, made
       unsolicited telephone calls does not require the inference that Mitchell caused or
       directed those telephone calls to be made. Pleading facts that are consistent with
       that inference is insufficient. . . .

(4/4/2014 Op. & Order 32, ECF No. 21.) Likewise, there is no factual basis in the complaint for

making a plausible inference that Defendant Lambert caused or directed the telephone calls at

issue. Indeed, even with the benefit of the additional materials referenced in Plaintiffs’ response,

Plaintiffs would not state a claim. For the reasons discussed in the previous section regarding

personal jurisdiction, the additional materials do not draw a plausible connection between Lambert

and the particular telephone calls to Plaintiffs. Any connection is based on speculation only.
                                                 14
 Case 1:13-cv-01029-PLM ECF No. 229 filed 01/27/20 PageID.5155 Page 15 of 25



       Plaintiffs compare this case to others in which courts found that the employee of a

corporation could be held personally liable for a TCPA violation; however, the cases cited by

Plaintiffs reinforce this Court’s conclusion that Plaintiffs fail to state a claim against Lambert. In

all of the cited cases, the allegations or evidence demonstrated the employee’s personal

involvement in the telephone call or fax giving rise to the TCPA violation. See, e.g., Chapman v.

Wagener Equities, Inc., No. 09 C 07299, 2014 WL 540250, at *18 (N.D. Ill. Feb. 11, 2014)

(employee “was the main contact at [the company] for B2B (a.k.a. Marketing Research Center),

he drafted the fax himself, he provided the fax to B2B, and he instructed another employee to send

B2B payment for the fax”); Van Sweden Jewelers, Inc. v. 101 VT, Inc., No. 1:10-cv-253, 2012 WL

4074620, at *8 (W.D. Mich. June 21, 2012) (employee purportedly directed the creation of a fax

recipient list, directed and supervised the individuals or entity that sent the fax, approved the form

of the fax, determined the number and frequency of fax transmissions, and approved or paid for

the fax transmissions); Maryland v. Universal Elections, Inc., 787 F. Supp. 2d 408, 415 (D. Md.

2011) (employees “record[ed] and upload[ed] the Election Day message, and direct[ed] Robodial

to broadcast it”); Versteeg v. Bennett, Deloney & Noyes, P.C., 775 F. Supp. 2d 1316, 1321 (D.

Wyo. 2011) (employee was “directly involved in the collections efforts”; “he supervised collection

activities and his voice appeared in the prerecorded messages” in the telephone calls); Creative

Montessori Learning Ctr. v. Ashford Gear, LLC, No. 09 C 3963, 2010 WL 3526691, at *3 (N.D.

Ill. Sept. 2, 2010) (employee “admittedly created the majority of the unsolicited facsimile

advertisements, corresponded directly with Business to Business, and was in possession of the

names and fax numbers of some, if not all, of the recipients”); Texas v. Am. Blastfax, Inc., 164 F.

Supp. 2d 892, 898 (W.D. Tex. 2001) (employees “controlled all of [the company’s] day-to-day

operations” and “had direct, personal involvement in and ultimate control over every aspect of [the



                                                 15
    Case 1:13-cv-01029-PLM ECF No. 229 filed 01/27/20 PageID.5156 Page 16 of 25



company’s] wrongful conduct that violated the TCPA, and/or [they] . . . authorized this conduct”).

In contrast, Plaintiffs have not alleged similar facts from which to reasonably infer personal

involvement by Lambert in the telephone calls at issue. Accordingly, Plaintiffs fail to state a claim

against him.

         In short, the Court will dismiss Defendant Lambert because the Court lacks personal

jurisdiction over him and, alternatively, the third amended complaint fails to state a claim against

him.5

                                              IV. Defendant CTH

         According to the complaint, CTH is a Florida corporation with its principal place of

business in Florida. Plaintiffs allege that CTH does business in Michigan (selling Caribbean

cruises), solicits customers in Michigan, and that it “made, or caused to be made” the telephone

calls giving rise to this case. (3d Am. Compl. ¶ 5.) Plaintiffs also allege that CCL and CTH are

“affiliated with one another” and share “some common ownership and control.” (Id. ¶¶ 34, 35.)

CTH argues that the Court lacks personal jurisdiction over it and that the complaint fails to state a

claim against it.

         A. Personal Jurisdiction

         Plaintiffs do not argue that the Court can exercise general jurisdiction over CTH; thus, the

Court will examine whether Plaintiffs have demonstrated a prima facie case for limited

jurisdiction.

         Michigan’s long-arm statute provides for limited personal jurisdiction over corporations in

the following circumstances:



5
 Defendant Lambert also contends that Plaintiffs have not properly served the complaint on him. Because the Court
has determined that Lambert is subject to dismissal for other reasons, the Court does not, and need not, decide whether
Plaintiffs have properly served the complaint.

                                                         16
 Case 1:13-cv-01029-PLM ECF No. 229 filed 01/27/20 PageID.5157 Page 17 of 25



       The existence of any of the following relationships between a corporation or its
       agent and the state shall constitute a sufficient basis of jurisdiction to enable the
       courts of record of this state to exercise limited personal jurisdiction over such
       corporation and to enable such courts to render personal judgments against such
       corporation arising out of the act or acts which create any of the following
       relationships:

       (1) The transaction of any business within the state.

       (2) The doing or causing any act to be done, or consequences to occur, in the state
       resulting in an action for tort.

       (3) The ownership, use, or possession of any real or tangible personal property
       situated within the state.

       (4) Contracting to insure any person, property, or risk located within this state at
       the time of contracting.

       (5) Entering into a contract for services to be performed or for materials to be
       furnished in the state by the defendant.

Mich. Comp. Laws § 600.715.

       Plaintiffs rely on subsections (1), (2) and (5), contending that CTH has transacted business

in Michigan and has contracted for services to be performed in Michigan by contracting for

telephone calls to be made to Michigan telephone numbers. In addition, the telephone calls to

Plaintiffs allegedly caused harm to individuals in Michigan.

       In support of CTH’s motion, Defendant Lambert, CTH’s director since 2001, avers that

CTH is “merely a holding a company that has never had any business operations or employees.”

(Lambert Decl., ECF No. 129-1, PageID.2654.) It does not solicit customers or sell goods or

services. It has never transacted business in Michigan or performed any acts with consequences

in Michigan. It has never owned or used any real or tangible assets in Michigan. It is a “twice-

removed parent holding company to CCL that keeps its own separate books and records, has

different officers and directors, and does not exert any control over CCL’s daily affairs.” (Id. at

PageID.2654-2655.)


                                                17
 Case 1:13-cv-01029-PLM ECF No. 229 filed 01/27/20 PageID.5158 Page 18 of 25



       In response to CTH’s motion and affidavit, Plaintiffs rely primarily on the allegations of

the complaint. However, when confronted with CTH’s affidavit, it is not enough for Plaintiffs to

“rest on [their] pleadings.” Serras, 875 F.2d at 1214. Plaintiffs have the burden of demonstrating

jurisdiction over CTH; in making their case, they cannot controvert Defendant’s sworn affidavit

with only the allegations in the complaint.

       Plaintiffs also rely on evidence that they obtained through discovery, but none of that

evidence, even when construed in a light most favorable to Plaintiffs, provides support for a prima

facie case. For instance, Plaintiffs cite deposition testimony by two employees of CCL, Donna

Higgins and Jennifer Poole. (See Higgins Dep., ECF No. 151-6; 2015 Poole Dep., ECF Nos. 148,

198-2.) But nowhere in those deposition transcripts do Higgins or Poole even mention CTH. Poole

testified about Consolidated Travel, Inc. (2015 Poole Dep. 80), which signed an agreement with

lead broker Todd West, LLC (see ECF No. 132-5). That agreement apparently led to the marketing

campaign by Vatara which, in turn, gave rise to the May 2013 call to Plaintiff Visser. (See CCL’s

Answers to Interrogs., ECF No. 132-4, PageID.2804.) However, Plaintiffs have sued CTH, not

Consolidated Travel, Inc. Plaintiffs do not allege any connection between Consolidated Travel,

Inc. and CTH. Instead, Plaintiffs simply conflate these two entities, without any explanation for

doing so. The fact that these two entities share similar names and possibly a common officer

(Daniel Lambert) is not enough to infer that they are one and the same, or that actions taken by

one can be attributed to the other.

       Plaintiffs also allege that CTH is “affiliated” with CCL, which is consistent with Lambert’s

affidavit. He avers that CTH is a twice-removed parent company over CCL. But even assuming

that the Court has jurisdiction over CCL, CTH’s corporate affiliation with CCL is not sufficient,

on its own, for the Court to exercise jurisdiction over CTH. “‘Michigan law presumes that, absent



                                                18
 Case 1:13-cv-01029-PLM ECF No. 229 filed 01/27/20 PageID.5159 Page 19 of 25



some abuse of corporate form, parent and subsidiary corporations are separate and distinct

entities.’” See Anwar v. Dow Chem. Co., 876 F.3d 841, 850 (6th Cir. 2017) (quoting Seasword v.

Hilti, Inc., 537 N.W.2d 221, 224 (Mich. 1995)).

       Plaintiffs argue that they have alleged sufficient facts to demonstrate an “alter-ego” theory

of jurisdiction. In other words, Plaintiffs contend that CTH is subject to personal jurisdiction and

liability to the same extent as CCL because CTH is the alter-ego of CCL. Because Plaintiffs have

asserted a claim under federal law and a claim under state law, the Court must examine the “alter-

ego” theory of jurisdiction though the lenses of both state and federal common law. See Anwar,

876 F.3d at 848 (“[Plaintiff] has made both federal and state law claims, therefore this court must

look to federal law and Michigan law regarding alter-ego personal jurisdiction to assess her

claims.”).

       For claims arising under federal law, courts in this circuit apply a federal “alter-ego theory

of personal jurisdiction to parent-subsidiary relationships.” Estate of Thomson ex rel. Estate of

Rakestraw v. Toyota Motor Corp. Worldwide, 545 F.3d 357, 362 (6th Cir. 2008). Under this

theory, “‘a non-resident parent corporation is amenable to suit in the forum state if the parent

company exerts so much control over the subsidiary that the two do not exist as separate entities

but are one and the same for purposes of jurisdiction.’” Id. (quoting Danton v. Innovative Gaming

Corp., 246 F. Supp. 2d 64, 72 (D. Me. 2003)).

       Federal courts have considered the following factors when applying the alter-ego test for

personal jurisdiction:

       (1) sharing the same employees and corporate officers; (2) engaging in the same
       business enterprise; (3) having the same address and phone lines; (4) using the same
       assets; (5) completing the same jobs; (6) not maintaining separate books, tax returns
       and financial statements; and (7) exerting control over the daily affairs of another
       corporation.



                                                19
    Case 1:13-cv-01029-PLM ECF No. 229 filed 01/27/20 PageID.5160 Page 20 of 25



Id.; accord Anwar, 876 F.3d at 849. In short, Plaintiffs must demonstrate “‘unity of interest and

ownership’ that goes beyond mere ownership and shared management personnel.” Anwar, 876

F.3d at 849 (quoting Ranza v. Nike, Inc., 793 F.3d 1059, 1073 (9th Cir. 2015)). Plaintiffs have

failed to do so.

        The only allegations in the complaint pertaining to “unity of interest and ownership” are

Plaintiffs’ assertions that (1) CTH and CCL “share some common ownership and control,” and

(2) Daniel Lambert has “an ownership interest” in both CTH and CCL. (3d Am. Compl. ¶¶ 35-

36.) Notably, Plaintiffs do not allege that CTH and CCL share the same employees and officers

(other than the possible exception of Daniel Lambert), share the same address and office facilities,6

use the same assets, maintain common financial books and records, or exert control over the daily

affairs of the other. Furthermore, Plaintiffs provide no evidence challenging Lambert’s sworn

assertions that CTH does not have any employees and does not engage in any business at all.

        In summary, Plaintiffs have not offered anything to demonstrate a relationship between

CTH and CCL that “goes beyond mere ownership and shared management personnel.” Anwar,

876 F.3d at 849. Accordingly, Plaintiffs have not satisfied the alter-ego theory of personal

jurisdiction under federal law. Cf. Bakov v. Consol. Travel Holdings Grp., Inc., No. 15 C 2980,

2016 WL 4146471, at *2 (N.D. Ill. Aug. 4, 2016) (rejecting alter-ego theory of personal

jurisdiction as between CTH and CCL’s “successor,” Consolidated World Travel, Inc., for similar

reasons).

        Applying state law leads to the same result. Under Michigan law, to exercise personal

jurisdiction over a parent corporation (i.e., CTH) for the tortious acts of its subsidiary (i.e., CCL),



6
  Plaintiffs contend in their brief that CTH shares an address with CCL, but the documents offered to support this
assertion refer to “Consolidated World Travel, Inc.” rather than CTH. (See ECF No. 132-9.) Plaintiffs do not explain
the reason for this discrepancy.

                                                        20
    Case 1:13-cv-01029-PLM ECF No. 229 filed 01/27/20 PageID.5161 Page 21 of 25



Plaintiffs would have to make a prima facie case for piercing the corporate veil. See Anwar, 876

F.3d at 851.

           The factors courts consider under Michigan law are similar to those under federal
           law, including shared office space, shared board membership, interconnected
           revenue and capital, support from the parent for the subsidiary in the event of
           undercapitalization, payroll management, direction of policy and decisions, and
           shared projects that the parent considers to be its own.

Id. Plaintiffs have not alleged facts supporting any of these factors. Moreover, Plaintiffs have not

provided any evidence to challenge CTH’s evidence that CTH conducts no business in Michigan

or elsewhere and has no contacts with that state. Accordingly, there is no basis for exercising

personal jurisdiction over CTH.

           In summary, the Court cannot exercise personal jurisdiction over CTH because the

uncontroverted evidence presented by CTH indicates that it has no contacts with Michigan

whatsoever. Furthermore, Plaintiffs’ alter-ego theory of jurisdiction is unsupported. Therefore,

the Court will grant CTH’s motion to dismiss for lack of personal jurisdiction.7

                                              V. Defendant CCL

           Defendant CCL again argues that Plaintiffs’ complaint fails to state a claim against it.

Plaintiffs have filed a response supported by materials that are not part of the complaint.8 Those

materials are either irrelevant or not properly before the Court on a motion to dismiss. Rather than

convert the motion into one for summary judgment, the Court will exclude those materials and

consider only the complaint itself.




7
    The Court expresses no opinion about whether the third amended complaint states a claim against CTH.
8
  The materials include the following: CCL’s answers to interrogatories (ECF No. 132-1); a complaint against CCL
by the FTC in an unrelated case in Florida (ECF No. 132-2); a permanent injunction against CCL in the Florida case
(ECF No. 132-3); an agreement between Consolidated Travel, Inc. and Todd West, LLC (ECF No. 132-5); deposition
transcripts (ECF Nos. 132-6, 132-7, 132-8); and corporate registration records and documents for Consolidated World
Travel, Inc. (ECF No. 132-9).

                                                         21
 Case 1:13-cv-01029-PLM ECF No. 229 filed 01/27/20 PageID.5162 Page 22 of 25



       When CCL moved to dismiss the first amended complaint for failure to state a claim, the

Court denied CCL’s motion. Although the allegations about CCL were “little more than a

formulaic recitation of the elements,” they were sufficient to “put Defendant[] on notice of the

claim[s] asserted.” (4/4/2014 Op. & Order 27.)

       Plaintiffs’ third amended complaint is substantially the same as the first amended

complaint. The third amended complaint has added new plaintiffs, which means that additional

telephone calls to those new plaintiffs are now at issue, but virtually all of the allegations from the

first amended complaint have carried over to the most recent version.

       CCL contends that the third amended complaint does not allege facts supporting direct or

vicarious liability for a TCPA violation. The Court disagrees. The complaint alleges that CCL

made or caused the telephone calls to Plaintiffs. Although Plaintiffs’ allegations are scant and

borderline formulaic, they are adequate to survive dismissal. To the extent CCL disputes its role

in the calls, that dispute is more properly raised in a motion for summary judgment or at trial.

       In addition, CCL argues that the complaint does not allege facts to support a MHSSA

violation because there is no allegation that CCL made telephone calls to residential telephone

subscribers. However, Plaintiffs allege that CCL or its agent called their cellular telephones. (3d

Am. Compl. ¶ 23.) And when explaining the basis for the MHSSA claim, the complaint quotes

Mich. Comp. Laws § 444.111b(1), which requires “a person making a telephone solicitation to a

residential telephone subscriber [to] state his or her name . . . .” (3d Am. Compl. ¶ 72 (emphasis

added).) Taken together, these allegations can be read to state that Plaintiffs received their calls

on cellular telephones that they used as residential telephones. Although Plaintiffs’ allegations

border on vague and conclusory assertions rather than statements of fact, they are minimally

adequate to state a plausible claim for relief.



                                                  22
 Case 1:13-cv-01029-PLM ECF No. 229 filed 01/27/20 PageID.5163 Page 23 of 25



        The Court disagrees with CCL’s contention that the MHSSA does not apply to calls made

to a cellular telephone. When interpreting this statute, the Court begins with its text. See

McCormick v. Carrier, 795 N.W.2d 517, 524 (Mich. 2010). The text of the MHSSA indicates that

its primary focus is on the place where solicitations are received, not the type of service used to

make them. Section 111a of the MHSSA puts restrictions on “home solicitation sales,” which are

solicitations by telephone, in writing, or in person, and “received by the buyer at a residence of

the buyer[.]”    Mich. Comp. Laws § 445.111(a) (emphasis added).                 The statute excludes

solicitations received at other locations, such as “a fixed location of a business establishment[.]”

Mich. Comp. Laws § 445.111(a)(iv). The statute does not distinguish solicitations over a cellular

telephone service from solicitations over a wireline service. If an individual receives a sales call

at the individual’s residence, that call satisfies the definition of a home solicitation sale.

        Section 111b of the MHSSA imposes certain requirements on “telephone solicitations” to

a “residential telephone subscriber.” See Mich. Comp. Laws § 445.111b(1). A residential

telephone subscriber is a “a person residing in [Michigan] who has residential telephone service.”

Mich. Comp. Laws § 445.111(l). No language in the statute limits “residential telephone service”

to service over a wire, as opposed to service over a cellular network.

        In addition, a telephone solicitation is defined as “any voice communication over a

telephone for the purpose of encouraging the recipient of the call to purchase, rent, or invest in

goods or services . . . .” Mich. Comp. Laws § 444.111(m). Clearly, a telephone solicitation to a

cellular telephone involves a “voice communication over a telephone.” Thus, CCL’s argument is

not supported by the text of the statute.

        Furthermore, CCL’s argument is inconsistent with the purpose of the MHSSA, which “[is]

to protect consumers from intrusions into their homes by door-to-door and telephone solicitors,”



                                                  23
 Case 1:13-cv-01029-PLM ECF No. 229 filed 01/27/20 PageID.5164 Page 24 of 25



where the “consumer has not yet prepared himself or herself for the negotiation process” and is

“in a uniquely vulnerable position[,] susceptible to an unwanted sale of consumer goods.” Brown

v. Jacob, 454 N.W.2d 226, 395 (Mich. Ct. App. 1990) (Griffin, J., dissenting), rev’d for reasons

stated in the dissent, 476 N.W.2d 156 (Mich. 1991). An individual who receives a solicitation to

his cellular telephone, while located at his residence, is just as vulnerable as an individual who

receives a solicitation to his home phone over a landline. Accordingly, both individuals can satisfy

all the requirements for bringing a claim under the MHSSA.

        Next, CCL reiterates its argument that the complaint lacks sufficient detail to distinguish

the roles of the named defendants because the allegations tend to lump all of the defendants

together. The Court rejected this argument as a basis for dismissing the first amended complaint.

(See 4/4/2014 Op. & Order 24.) Indeed, Plaintiffs are permitted to allege alternative theories of

liability, and that is essentially what they have done here. See Fed. R. Civ. P. 8(d)(2) (“A party

may set out 2 or more statements of a claim . . . alternatively or hypothetically, either in a single

count or defense or in separate ones. If a party makes alternative statements, the pleading is

sufficient if any one of them is sufficient.”).       For instance, alleging that CCL and CTH,

collectively, made or caused the telephone calls is arguably equivalent to alleging that either CCL

or CTH, or both, made the telephone calls or caused them to be made through an agent. There are

many different scenarios in which one or more of these defendants might be directly or vicariously

liable based on their respective roles. Plaintiffs are not obligated to allege only one theory of

liability in the complaint.

        Moreover, as far as notice to Defendant is concerned, the complaint’s failure to distinguish

CCL’s role from CTH’s role or Lambert’s role is less of an issue now that CCL is the only

defendant remaining in the case to which the allegations could apply.



                                                 24
 Case 1:13-cv-01029-PLM ECF No. 229 filed 01/27/20 PageID.5165 Page 25 of 25



         In short, the Court discerns no reason to depart from the logic of its earlier opinion that

Plaintiffs’ complaint adequately states TCPA and MHSSA claims against CCL. The fact that

Plaintiffs were able to conduct discovery before filing their third amended complaint is irrelevant.

The pleading standard in Rule 8 does not change as the case progresses, and absent an order from

this Court, Plaintiffs are not required to supplement the complaint to provide more detail.

Accordingly, CCL’s motion will be denied.

                                          VI. Conclusion

         For the reasons herein, the Court will deny Defendant Lambert’s motion to strike but will

grant Defendant Lambert’s motion to dismiss because the Court lacks personal jurisdiction over

him and, alternatively, the third amended complaint fails to state a claim against him. The Court

will grant CTH’s motion to dismiss because the Court lacks personal jurisdiction over CTH. The

Court will deny CCL’s motion to dismiss.

         The Court will enter an order consistent with this Opinion.




Dated:     January 27, 2020                           /s/ Paul L. Maloney
                                                      Paul L. Maloney
                                                      United States District Judge




                                                 25
